Citation Nr: 0522509	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-09 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  

3.  Entitlement to service connection for right carpal tunnel 
syndrome (CTS), secondary to service connected right little 
finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2001 and January 2002 rating 
decisions which denied an increased rating for anxiety 
neurosis, TDIU, and secondary service connection for right 
CTS, respectively.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim have been obtained.  

2.  The veteran's anxiety neurosis is productive of 
occupational and social impairment characterized by no more 
than anxiety, depression, impaired judgment, and difficulty 
establishing and maintaining effective work and social 
relationships.  

3.  The veteran's anxiety neurosis does not more nearly 
approximate occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood; he does not exhibit 
such symptoms as  suicidal or homicidal ideation, obsessional 
rituals that interfere with routine activities, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, neglect of personal appearance or 
hygiene, or inability to establish and maintain effective 
relationships.   

4.  The veteran has a college degree and completed 
supervisory training with the electric power authority.  

5.  The veteran is service connected for anxiety neurosis, 
rated as 50 percent disabling and contracture, right little 
finger, rated as 10 percent disabling.  

6.  The veteran's service-connected disabilities alone are 
not of such severity as to preclude substantially gainful 
employment.  

7.  The veteran's right hand CTS did not occur in service nor 
is it a result of or aggravated by his service-connected 
contracture, right little finger.  


CONCLUSIONS OF LAW

1.  The criteria for evaluation in excess of 50 percent for 
anxiety neurosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2004).  

2.  The criteria for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16(a)(b) 
(2004).  

3.  Right hand (CTS) disorder was not incurred in or 
aggravated by active military service, nor is it related to 
service-connected contracture, right little finger.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statement of the case, and 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claims.  Furthermore, the RO sent letters to the veteran in 
May 2001, and October 2001, which asked him to submit certain 
information, and informed him of the elements needed to 
substantiate his claims.  In accordance with the requirements 
of the VCAA, the letters informed the veteran what evidence 
and information VA would be obtaining, and essentially asked 
the veteran to send to VA any information he had to process 
the claims.  The letters also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
VA informed the veteran what he needed to show for an 
increased rating, TDIU, and secondary service connection.  In 
view of this, the Board finds that the Department's duty to 
notify has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That was accomplished in this case.  In 
addition, the veteran was provided an opportunity to testify 
at a hearing, which he declined.  Accordingly, to proceed to 
a decision on the merits would not be prejudicial to the 
appellant.   

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  He underwent examination in connection with 
these claims and an opinion was provided in October 2001 in 
connection with his secondary service connection claim.  
There are no known additional records to obtain.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Evaluation for Anxiety Neurosis

Service connection was established for anxiety neurosis by 
rating decision of July 1969.  A 50 percent evaluation was 
assigned, effective from November 1968.  This evaluation has 
been in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9400.  

After scrutinizing the evidence -- which consists of reports 
of VA psychiatric examination reports, VA social and 
industrial survey report, VA outpatient treatment records, 
Social Security disability determination report, and private 
treatment records, -- it is the Board's conclusion that the 
veteran's symptoms remain most consistent with the schedular 
criteria for a 50 percent rating throughout the appeal 
period.  The evidence does not support an increased rating 
for anxiety neurosis.  

In this regard, the evidence shows the presence of sleep 
disturbance, and anger episodes.  The veteran is also shown 
to suffer from depressed mood and anxiety.  He does not 
suffer from suicidal or homicidal ideation.  He is medicated 
for his anxiety neurosis and on one occasion during the 
appeal period, his medication dosage was raised.  His affect 
has been described as constricted.   Although he maintains 
seclusion in his bedroom, does not go out often, and does not 
converse with his neighbors, when he is in good spirits, he 
visits his mother, watches television, helps his wife with 
chores, and plays with his foster child.  His insight and 
judgment have been described as fair, and his attention, 
concentration, and memory are good.  

On this record, the Board considers the evidence to 
satisfactorily show symptoms of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as constricted affect, impaired judgment and 
thinking, and disturbed mood, as to establish no more than a 
50 percent schedular evaluation, for the entire appeal 
period.  The evidence does not show deficiencies in most 
areas due to symptoms such as, illogical speech, obsessional 
rituals, near constant panic or depression, impaired impulse 
control, or suicidal ideation.  As such, the Board does not 
consider the disability picture presented to warrant a rating 
higher than 50 percent.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate symptoms, e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or 
school functioning; e.g., having few friends or having 
conflicts with peers or co-workers.  A GAF score of 41 to 50 
reflects a serious level of impairment, e.g., suicidal 
ideation, severe obsessive rituals, frequent shoplifting or 
serious impairment in social, occupational or school 
functioning, e.g., no friends, unable to keep a job.  A GAF 
score of 31 to 40 reflects some impairment in reality testing 
or communication, e.g., speech is illogical at times, obscure 
or irrelevant, or major impairment in several areas such as 
work, school, family relations, judgment, thinking or mood, 
e.g., depressed man avoids friends, neglects family, and is 
unable to work.  See 38 C.F.R. § 4.130.  

In this case, the April 2001 VA examination report indicated 
a GAF of 60.  This GAF score reflects  moderate 
symptomatology, in line with the symptoms described in all 
the reports, and supporting no more than a 50 percent rating.  
The percentage evaluation is to be based on all the evidence 
that bears on occupational and social impairment.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95.  

In sum, the Board finds that an increased rating for anxiety 
neurosis in excess of 50 percent is not in order.  

III.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran is service connected for anxiety neurosis, 
evaluated as 50 percent disabling, and contracture, right 
little finger, evaluated as 10 percent disabling.  He has a 
combined total schedular rating of 60 percent.  He does not 
meet the schedular criteria for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a).  

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places the case in a different category than 
other veterans with equal rating of disability.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.  

In this case, the evidence shows that the veteran has been 
unemployed since 1999.  He indicates on the application for 
compensation for unemployability that he took early 
retirement.  He also related that he completed college with a 
bachelor's degree and took supervisory training in customer 
service.  He submitted multiple documents evidencing 
additional training he received on the job.  He stated in his 
letter of November 2003 that he left his job for reasons of 
his own (forgetting things, wanting to continue to be a role 
model but fearing he could not).  This evidence tends to show 
that he left his job voluntarily and that he had successfully 
completed many on-the-job training programs in the years 
before he left his job.  He relates that he is in receipt of 
social security disability benefits, primarily for his 
service-connected psychiatric disability.  However, his 
Social Security Disability Determination Report indicates 
that he receives disability benefits with a primary diagnosis 
of affective disorder and a secondary diagnosis of carpal 
tunnel syndrome.  Medical evidence of record also indicates 
that the veteran is disabled, in addition to his psychiatric 
condition and bilateral CTS, he has sinusitis, and migraine 
headaches.  The veteran is not service-connected for 
bilateral CTS, sinusitis, or migraine headaches.  

Given the foregoing, together with the medical evidence 
described in the prior portion of this decision, the Board 
finds the veteran is not unemployable due to his service-
connected disabilities alone.  The veteran last worked in 
1999, was found disabled by social security effective in 
2001, is in receipt of social security benefits for his 
psychiatric and CTS disabilities, and has presented little 
evidence to show that his psychiatric disorder, which is 
rated 50 percent, and his contracture, right little finger, 
rated 10 percent, prevents him from gainful employment.  
Under these circumstances, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to a TDIU.  38 C.F.R. § 4.16 (2004).


IV.  Secondary service connection 

The veteran and his representative contend, in essence, that 
the veteran has a right hand disorder, described as right 
CTS, secondary to the service-connected contracture, right 
little finger disability.  The veteran maintains that he is 
now presently service-connected for a right little finger 
disability and claims that he should also be service-
connected for his right CTS.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. § 3.303(a).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In Allen, the Court indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.  

In this case, a review of the record reveals no complaints or 
treatment directed to right CTS in service.  The veteran did 
sustain a human bite which resulted in cellulitis, 
tenosynovitis, and contracture, right little finger.  It is 
important to note that the veteran is service-connected for 
contracture, right little finger, evaluated as 10 percent.  

After service, in connection with his Social Security 
Disability claim, the veteran presented medical records from 
Juan Deniz, MD, neurologist, which indicated, in pertinent 
part, that he had bilateral CTS, which in part, limit his job 
task performance.  Dr. Deniz did not attribute the veteran's 
CTS, right, to any event in service or to his service-
connected contracture, right little finger.  
During a VA examination in October 2001, the veteran related 
that his CTS, bilateral, was more intense on the right hand.  
It was also noted that in February 2001, he was send by VA in 
hand surgery, due to right CTS and his right little finger 
condition.  The pertinent diagnosis was bilateral CTS by 
medical certificate of Dr. Juan Deniz.  The VA examiner was 
asked to provide an opinion as to whether the veteran's right 
CTS was secondary or related to the veteran's service-
connected right little finger.  The examiner indicated that 
there was an attending physician's statement of disability by 
a neurologist, Dr. Deniz, dated February 2001, with a 
diagnosis of bilateral CTS.  The findings of a bilateral 
condition points out, according to the examiner, that the CTS 
is an occupational disease affecting both hands, not only the 
service-connected right hand.  Service medical records were 
silent toward the complaining of numbness, paresthesias, or 
weakness of the right hand, which are major complaints of 
CTS.  During hospitalization for surgery in February 1968, 
due to an infected human bite wound, the veteran did not 
complain of the above mentioned symptoms.  He complained of 
right CTS secondary to his service-connected right little 
finger in April 2001, almost 33 years after active service.  
As stated by the veteran, he started symptomatology of both 
hands while working in the Puerto Rico Electric Company in 
1999, after doing data entry on the computer.  The examiner 
further noted that it was worth mentioning that the right 
little finger and right wrist are two different anatomical 
areas supplied by different nerves and different bony 
structures.  Finally, the examiner indicated that it was his 
opinion that the right hand condition (CTS) was not secondary 
to the service connected condition.  This evidence is against 
the veteran's claim.

The evidence of record indicates no findings of CTS in 
service, the veteran suffers with CTS of both hands since his 
employment after service, the VA examiner of October 2001 
does not attribute his right CTS to his service-connected 
contracture, right little finger, and the veteran has not 
presented any opinion from any other medical provider, 
linking his right CTS to his service-connected right finger 
contracture.  

As to the veteran's opinion that he has right CTS as a result 
of his service-connected contracture, right little finger, it 
is well established that laypersons cannot provide competent 
evidence when an expert opinion is required, as is the case 
with establishing the etiology or diagnosis of a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Based on the foregoing evidence which is negative in 
terms of service and post-service medical records, service 
connection for right CTS secondary to the veteran's service-
connected contracture, right little finger, is not warranted.  
Accordingly, the appeal in this regard is denied.  


ORDER

An increased rating for anxiety neurosis is denied.  

A TDIU is denied.  

Service connection for right CTS, secondary to the veteran's 
service-connected contracture, right little finger, is 
denied.  





	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


